PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/011,536
Filing Date: 21 Jan 2011
Appellant(s): SHAKKARWAR, Rajesh, G.



__________________
John C. Carey, Reg. No. 51,530
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed dated 1/20/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Argument 1.A.
With respect to the rejection of claims 1-7, 10-16, 18-26, 29-35, 37-39, and 43-49 under 35 U.S.C. 101, Appellant states that the claims do not recite limitations falling into any of the enumerated categories of abstract idea, the present claims cannot be properly interpreted as being directed towards an abstract idea.
Examiner respectfully disagrees and notes that the claim recites performing a trust establishment procedure with a financial institution system that has authenticated a user; generating the first accounts payable financial product for the user; receiving a selection of one or more core accounts held at the financial institution system; receiving a selection of one or more control parameters that define use restrictions for the accounts; and generating the accounts and performing/rejecting a payment transaction depending on if the control parameters are satisfied.  Thus, the claim clearly recites an abstract idea of processing payment transactions (i.e. transferring funds) which correspond to a Certain Methods of Organizing Human Activity.  Thus, Appellant’s arguments are not persuasive.
Appellant also states that the present claims recite limitations that integrate any purported abstract idea into a practical application.  The payment processing platform provides enhanced functions and security in electronic payment transactions that the legacy financial system cannot provide.  Appellant then cites filtering examples included on page 12 of the October 2019 Update: Bascom, the present claims provide processing/filtering functions installed at a specific location (the payment processing platform) that is remote to users, with customizable control/filtering parameters that are specific to each other.  
Examiner respectfully disagrees and notes that there is no technical/technology improvements as a result of implementing the abstract idea using technology limitations.  The enhanced functions and security improvements are associated with the use of technology and are not driven by applying the abstract idea on a technology platform.  If there is an improvement, it is to the abstract idea of processing a payment transaction (i.e., transferring funds).  Examiner notes that improvement to an abstract idea does not make the claim patent eligible under 35 U.S.C. 101 guidelines.
Appellant states that the present claims improve other technology or a technical field and, therefore, are not directed towards an abstract idea.  In that regard, the present Application describes how a separate payment processing platform can provide technology advancements in the processing of payment transactions to legacy financial institutions that implement outdated software and computers.  Thus, the claims approach provides an improvement to computer-based technology.  
Examiner respectfully disagrees and notes that these improvements are to an abstract idea of processing payment transaction (i.e., transferring funds) and not to technology.  Thus, these improvements are not sufficient to integrate the abstract idea into a practical application.

Examiner respectfully disagrees and notes that these improvements are to an abstract idea of processing payment transaction (i.e., transferring funds) and not to technology.  Thus, these improvements are not sufficient to integrate the abstract idea into a practical application.
Additionally, Appellant states that the present claim also comply with prong two of the two-step Alice test.  Appellant states that the claims recite at least one limitations that is different than what is well-understood routine and conventional in the field or add one or more unconventional steps that confine the claims to a particular application.  The present claims recite the limitations of performing, at a payment processing platform a trust establishment procedure with a financial institution system that has authenticated a user, and in response to completion of the trust establishment procedure, generating the first accounts payable financial product for the user.  As discussed below, these particular limitations are novel and non-obvious in view of the prior art, thereby indicating that the limitations are unconventional and non-routine.  Further, as noted above, the limitations of the claims are specific to implementing the inventive functionality of the claimed approach and, therefore, cannot be considered conventional or routine.
Examiner respectfully disagrees and notes that novelty and non-obviousness in view of the prior art does not make the limitations non-conventional.  Examiner notes that as made clear by the courts, the “’novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the 101 categories of possibly patentable subject matter.”  Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (see MPEP 2106.05(I)).  Additionally, these limitations are abstract in nature as per the Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (see MPEP 2106.05(I)).  The additional limitations are recited at a high level of generality and it amounts to simply applying the abstract idea using conventional technology without adding significantly more.  Thus, these arguments are not persuasive.
With respect to Appellant’s arguments regarding preemption, Examiner notes that as per July 2015 Update regarding Subject Matter Eligibility, if the claims do not meet the two-part Mayo test, then the claims are directed towards an abstract idea regardless of preemption argument.  Moreover, the July 2015 update states in section VI that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible (See July 2015 Update: Subject Matter Eligibility, pages 8-9).
With respect to the rejection of claims 1-5, 7, 9, 11-15, 20-24, 26, 28, 30-35, 39, 40, and 44-49 under 35 U.S.C. 103(a), Appellant states that Hutchison does not teach or suggest the limitations of performing, at a payment processing platform, a trust establishment procedure with a financial institution system that has authenticated a user, and, in response to completing the trust establishment procedure, generating the first accounts payable financial product for the user, where the one or more core accounts held at the financial institution system provide financial backing for the first accounts payable financial product.  
Examiner respectfully disagrees and notes that the claim does not specifically describe various steps to carry out a trust establishment procedure.  In the absence of any specific steps, Examiner interprets a trust establishment procedure to involve dealing with trusted entities.  The identity bureau 56 and the credit bureau 58 are regarded as trustworthy entities in the art and recognizing, by the disclosure of Hutchison, that these sources can be used to obtain required information about the user 
Appellant also states that it logically follows that Hutchison also cannot teach or suggest that idea that, in response to completing the trust establishment procedure, the first accounts payable financial product is generated for the user, as also recited in the independent claims.  Appellant also states that nowhere in Hutchison is it taught or suggested that the credit bureau can implement the specific financial functions provided by the financial institution.  Thus, the Examiner’s argument is not supported by the teachings of Hutchison.  There is simply no teaching or suggestion in Hutchison that the credit bureau can serve as the financial institution.
Examiner notes that Hutchison discloses in [0012] that the credit processing server or commerce gateway communicates with one or more identity bureaus in order to determine a buyer’s identity before creating a virtual payment account.  In [0013], Hutchison discloses the credit processing server communicates with one or more credit bureaus in order to determine a credit limit for a buyer’s virtual payment account.  The credit bureau input is essential in assigning a credit limit for the buyer’s virtual payment account.  Thus, Hutchison discloses the credit bureau can implement the specific functions provided by the financial institution.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Vincent Millin/ 
Appeal Conference Specialist

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.